          Case 2:19-cv-01434-KJD-DJA Document 19 Filed 01/22/20 Page 1 of 2



1    Sheri Thome, Esq.
     Nevada Bar No. 008657
2    WILSON, ELSER, MOSKOWITZ,
     EDELMAN & DICKER LLP
3    300 South Fourth Street, 11th Floor
     Las Vegas, Nevada 89101
4    Phone: (702) 727-1400
     Fax (702) 727-1401
5    Email: sheri.thome@wilsonelser.com
     Attorney for Defendant
6    Coral Academy of Science Las Vegas

7
                                  UNITED STATES DISTRICT COURT
8
                                         DISTRICT OF NEVADA
9
     KELVIN L. REED,                                   Case No.: 2:19-cv-01434-KJD-DJA
10
                           Plaintiff,
11                                                     STIPULATION AND ORDER OF
     v.                                                DISMISSAL WITH PREJUDICE
12
     CORAL ACADEMY OF SCIENCE LAS
13   VEGAS,

14                         Defendant.

15
             Plaintiff Kelvin L. Reed and Defendant Coral Academy of Science Las Vegas, by and
16
     through its attorney of record, Sheri M. Thome, Esq. of Wilson, Elser, Moskowitz, Edelman &
17
     Dicker LLP, hereby stipulate and agree that the claims against Defendant Coral Academy of Science
18
     Las Vegas be dismissed in its entirety, with prejudice, with each party to bear their own attorneys’
19
     fees and costs.
20

21    WILSON, ELSER, MOSKOWITZ,
      EDELMAN & DICKER LLP
22

23    /s/ Sheri Thome____________________               /s/ Kelvin L. Reed_____________________
24    Sheri Thome, Esq.                                 Kelvin L. Reed
      Nevada Bar No. 008657                             5373 Sleeping Cat Street
25    300 South Fourth Street, 11th Floor               Las Vegas, Nevada 89122
      Las Vegas, Nevada 89101                           Plaintiff Pro Se
26    Attorneys for Defendant Coral Academy of
      Science Las Vegas
27
28    Dated this 15th day of January, 2020.             Dated this 15th day of January, 2020.


     1560152v.1
                                                 Page 1 of 2
        Case 2:19-cv-01434-KJD-DJA Document 19 Filed 01/22/20 Page 2 of 2




 1                                                ORDER

 2           Upon stipulation of the parties and for good cause shown, the claims against Defendant Coral

 3   Academy of Science Las Vegas are dismissed in its entirety, with prejudice, with each party to bear

 4   their own attorneys’ fees and costs.

 5           IT IS SO ORDERED.

 6                                                       _____________________________________
 7                                                       UNITED STATES DISTRICT JUDGE

 8                                                                 February 27,2020
                                                         DATED: ______________________________
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27
28
     1560152v.1
                                                 Page 2 of 2
